UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-7489



NOLAN C. RORIE,

                                           Petitioner - Appellant,

          versus


NORTH CAROLINA ATTORNEY GENERAL,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. Frank W. Bullock, Jr., Chief
District Judge. (CA-97-839-1)


Submitted:   February 23, 1999            Decided:   April 19, 1999


Before ERVIN, WILKINS, and NIEMEYER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Nolan C. Rorie, Appellant Pro Se.   Clarence Joe DelForge, III,
OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Nolan C. Rorie seeks to appeal the district court’s order

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 1998).   We have reviewed the record and the district

court’s opinion accepting the recommendation of the magistrate

judge and find no reversible error. Accordingly, we deny a certif-

icate of appealability and dismiss the appeal on the reasoning of

the district court. Rorie v. North Carolina Attorney Gen., No. CA-

97-839-1 (M.D.N.C. Sept. 28, 1998). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                         DISMISSED




                                 2